Citation Nr: 0004258	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1952 
to July 1955 and from October 1966 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, denied the 
veteran's claims for an increased rating for his service 
connected post traumatic stress disorder (PTSD) and for 
individual unemployability.  A May 1997 rating decision 
denied entitlement to service connection for a lumbar spine 
disorder. 

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability is the subject of 
a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran 
incurred multiple fragment wounds to the left back and flank 
during service.  

3.  Private medical records reveal that the veteran suffered 
an on-the-job back injury in 1989 which resulted in a 
herniated intervertebral disc.  

4.  There is no medical opinion, or other competent evidence 
linking, the current lumbosacral disorders to the veteran's 
active military service.

5.  The veteran's service-connected post traumatic stress 
disorder is manifested by depressed mood, anxiety, 
claustrophobia, nightmares, and moderate difficulties in 
occupational functioning.

6.  The service-connected PTSD does not result in more than 
considerable disability.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for a lumbosacral spine disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  

2.  The criteria for a 50 percent rating, and not in excess 
thereof, for post traumatic stress disorder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a,  4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Lumbosacral Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110,1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a low back disorder during 
service; (2) whether he has any current low back disorder; 
and, if so, (3) whether this current disability is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
at least two of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran's service medical records reveal that he was 
wounded in action in April 1970.  He received multiple 
fragment wounds to the chest, flank, back, arms, and neck.  
The hospital records indicate that the wounds to the left 
flank and back were only muscular and were debrided.  There 
is no indication that there was any damage to the veteran's 
spine.  

The RO has obtained a large volume of medical treatment 
records related to the veteran's post service medical 
treatment at VA and private medical facilities.  In April 
1976, within a year of the veteran's separation from service, 
a VA examination was conducted.  The examination report noted 
that the veteran's had multiple well-healed scars from his 
inservice fragment wounds.  The report indicated no 
complaints or symptoms related to the veteran's spine.  Range 
of motion testing of the spine was normal with full range of 
motion.  

The veteran's post-service medical treatment records are 
essentially devoid of 
complaints of back symptoms until May 1989 when private 
medical treatment records reveal that the veteran suffered a 
low back injury at work.  Private medical treatment records 
reveal that the veteran suffered a herniated intervertebral 
disc as a result of this injury.  In September 1989 he 
required surgical treatment for his back symptoms with a 
lumbar disc excision at L4 -L5 and a lumbar fusion from L4 to 
S1.  

The veteran has presented sworn testimony at several personal 
hearings, most recently at a hearing held before the 
undersigned member of the Board in September 1999.  He 
testified that the wound to his back during service was a 
gunshot wound that entered his back and exited through his 
stomach area.  However, the veteran also testified that he 
injured his back subsequent to service in 1989.  He alleged 
that the inservice injury caused "back problems" which 
resulted in his back "giving out" in 1989 resulting in the 
injury and herniated disc.  

The Board acknowledges that the veteran served in combat.  He 
has testified about the manner of wounds sustained during 
service.  However, that the veteran was wounded in the back 
during service is not at issue.  Rather, the critical issue 
for the veteran is whether the veteran's current low back 
disability is related to, or caused, by the inservice back 
wound.  Kessel v. West, 13 Vet. App. 9, 16 (1999) (38 U.S.C. 
§ 1154(b) does not provide a substitute for sufficient 
evidence of a causal nexus between a disability sustained 
during service and a current disability).  

The veteran's testimony is not competent to establish that 
his current lumbosacral spine disorder, herniated disc with 
surgical excision and fusion, is related to the back wound 
incurred during his active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current low back disorder is 
the result of the inservice wound over two decades ago rather 
than the result of his 1989 back injury.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The competent medical evidence of record reveals that the 
veteran was wounded in the back during service.  The wounds 
were debrided and healed without any apparent residual 
disability.  The veteran suffered an on-the-job injury to his 
low back in 1989, almost two decades after the inservice back 
wound.  This injury resulted in a herniated disc which 
required surgical treatment.  None of the medical evidence of 
record in any way relates this post service injury to the 
veteran's military service or his service connected wounds.  
All of the medical evidence relates the veteran's current 
back disability to the 1989 injury.  

The veteran fails to show the required nexus between his 
current lumbosacral disability, and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Increased Rating for PTSD

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected PTSD has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new rating criteria in February 1997, and provided the 
veteran with the new criteria in a February 1997 Supplemental 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder is currently 
rated as 30 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 10 
percent rating was assigned for psychoneurotic disorders with 
less than the criteria for the 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social or industrial impairment.  A 30 percent rating 
was assigned when there was "definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9421 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran suffered from anxiety symptoms during military 
service and he was service connected for an anxiety disorder.  
Subsequent to service, the diagnosis of the veteran's service 
connected psychiatric disability was revised to include post 
traumatic stress disorder after a March 1993 VA psychiatric 
examination.

In April 1995 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported nightmares, sleep 
disturbance, and trouble with personal relationships.  Mental 
status examination revealed normal mood and thought 
processes.  Sensorium was intact and no delusions and 
hallucinations were noted.  The diagnosis was PTSD.  The 
accompanying social and industrial survey noted the veteran's 
complaints of "nightmares, flashbacks, insomnia, and chronic 
anxiety."  
It was noted that the veteran was unemployed as a result of 
his 1989 back injury.

In August 1995 another VA psychiatric examination was 
conducted.  Much of the examination report is difficult to 
read.  However, the diagnosis was PTSD and a Global 
Assessment of Functioning Scale score of 75 was assigned.  A 
GAF of 75 is defined as "if some symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty in concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994). 

In October 1998 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported reacting to 
noises, especially the noises of aircraft.  He also reported 
some claustrophobic symptoms.  Mental status examination 
revealed appropriate affect but a moderately depressed and 
anxious mood.  He was oriented with coherent thought 
processes.  Memory was good and there was no evidence of 
delusional thinking.  He did report sleep disturbance.  The 
diagnosis was chronic PTSD which was moderate to severe.  A 
GAF of 50 was assigned with the examining psychiatrist's 
definition of the GAF being "moderate to serious symptoms 
(occasional Claustrophobia, anxiety and depressed moods) with 
Moderate impairment in social and occupational functioning."  
The Board notes that the narrative definition of GAF provided 
by the psychiatrist most nearly approximates the book 
definition of a GAF between 51 and 60 which is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).  We also note that this 
definition most nearly approximates the criteria for a 50 
percent disability rating under the current rating schedule:  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

In September 1999 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he had nightmares, but that he was not 
receiving treatment or medication for his PTSD.  

As noted above, where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  The 
Board finds that, in this case, it is more favorable to rate 
the veteran's service connected PTSD under the new rating 
schedule.  

Under the current rating schedule, the veteran does not 
warrant a rating in excess of 50 percent for his service 
connected PTSD.  He does not show symptomatology of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances which would warrant a rating of 70 
percent under the current rating schedule.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

Under the old criteria a 30 percent rating was assigned when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) (emphasis added).  
The evidence of record does not show that the veteran meets 
the criteria for a rating in excess of 50 percent under the 
old rating criteria.  

We also note that, in Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court of Veterans Appeals stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 1991). In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

The evidence of record reveals that the veteran has moderate 
PTSD.  This clearly is greater than the 30 percent disability 
contemplated by definite impairment under the 30 percent 
rating.  The veteran's service connected PTSD most nearly 
approximates the considerable impairment contemplated by the 
50 percent rating under both the old and the new rating 
schedules.  The evidence of record shows that the veteran's 
service connected PTSD causes depressed mood, anxiety, 
claustrophobia, and nightmares.  The most recent VA 
examination described the veteran's function as moderate 
impairment in occupational functioning.  The veteran does not 
manifest incapacitating symptoms showing severe impairment 
contemplated by the ratings in excess of 50 percent under the 
old rating schedule.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The Board notes that there is no competent medical 
evidence of record which indicates that the veteran is 
unemployable due solely to his service connected PTSD.  Also 
the evidence of record reveals that the veteran does not 
require regular medical treatment for his PTSD.  As such, the 
Board finds that the evidence of record reveals that the 
veteran warrants an increased rating of 50 percent for his 
service connected PTSD.  


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a lumbosacral spine disorder is 
denied.

An increased rating of 50 percent, and not in excess thereof, 
is granted for the veteran's service connected PTSD, subject 
to the law and regulations governing the payment of monetary 
awards. 


REMAND

The Board's decision above has granted the veteran an 
increased rating of 50 percent for his service connected 
PTSD.  This change in his service connected disability rating 
will affect his combined disability rating and may ultimately 
affect his claim for entitlement to a total rating for 
compensation based on individual unemployability (TDIU).  
Therefore, the Board would be remiss if it were to attempt to 
decide this issue without permitting the RO to first 
adjudicate the claim based upon the veteran's new combined 
disability rating.  The case is REMANDED to the RO for the 
following development:


The RO should adjudicate the issue of 
entitlement to a total rating for 
compensation on the basis of individual 
unemployability (TDIU) with full 
consideration being given to the 
veteran's new combined disability rating.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
a total rating for compensation on the basis of individual 
unemployability will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 




	(CONTINUED ON NEXT PAGE)

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



